ALLOWANCE
Claims 1-15 are allowed.

Priority
This application has claimed the benefit of PCT Application Number PCT/US2018054354 filed on 10/04/2018 and PRO Application Number 62/568,735 filed 10/05/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020 and 06/16/2020 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Bandyopadhyay et al. (US 2009/0043504 A1), Gunasekara (US 2011/0189975 A1), and Kordari et al. (US 2014/0278060 A1), do not expressly teach or render obvious the invention as recited in independent claims 1 and 9.
Kordari teaches a system for creating indoor maps using contributors. The system collects data from each contributors as they walk through the indoor space and generate mapping structure of the building, inferring hallways, elevators, stairways, etc..

Similarly, Gunasekara teaches a system to locate emergency systems within a building using a plurality of sensor information. The system uses GPS from cellular services, compass, and pedometer to determine direction and distance to map out and accurately find the emergency services within a building.

However, the prior art of record does not teach a method comprising: translating, by a computer system, a first digital map of a geographical region in a global positioning coordinate system to a second digital map of the geographical region in a translated coordinate system, wherein the geographical region includes a physical building; generating, by the computer system, a plurality of digital interior maps, each digital interior map in the plurality of digital interior maps describing a portion of an interior of the physical building in the translated coordinate system; generating, by the computer system, a plurality of control elements, each control element of the plurality of control elements being associated with a device of a plurality of devices physically located within the geographical region; attaching, by the computer system, each control element to one of the plurality of digital interior maps or the second digital map; receiving, from a sensor data interceptor, sensor data from the plurality of devices; and providing, by the computer system, a graphical user interface for viewing the plurality of digital interior maps, the second digital map, and the sensor data. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179